Citation Nr: 9912089	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for iritis.

5.  Entitlement to service connection for left kidney 
hypoplasia.

6.Entitlement to service connection for hypertension, 
including as secondary to his left kidney hypoplasia.

7.  Entitlement to service connection for the post-operative 
residuals of a left knee meniscectomy.

8.  Entitlement to service connection for osteoarthritis of 
the lumbar spine, claimed as secondary to the post-operative 
residuals of a left knee meniscectomy.

9.  Entitlement to service connection for avascular necrosis 
of the left hip, claimed as secondary to the post-operative 
residuals of a left knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to June 
1965.  He has also had periods of service in the United 
States Air Force Reserves and in the Rhode Island National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the veteran's claims 
of entitlement to service connection for tinnitus, 
depression, bilateral hearing loss, iritis, left kidney 
hypoplasia, hypertension, the post-operative residuals of a 
left knee meniscectomy, osteoarthritis of the lumbar spine 
and avascular necrosis of the left hip.  The veteran timely 
appealed these determinations to the Board.

REMAND

Initially, the Board notes, as has the RO, that the veteran's 
service medical records appear to be incomplete.  In February 
1996, the RO requested additional service medical records 
from the National Personnel Records Center (NPRC) for the 
veteran's period of active duty and his service in the United 
States Air Force Reserves.  However, records pertaining to 
his reserves service were only requested from September 1965 
to August 1992, despite the fact that the record reflects 
that such service extended to August 1992.  Thus, the RO 
should request outstanding medical records pertaining to the 
entire period of reserves from the NPRC and all other 
appropriate sources.  Likewise, the Board should obtain and 
associate medical records pertaining to the veteran's 
reported May 1966 to June 1970 service with the Rhode Island 
National Guard.  Finally, the Board notes that RO should 
obtain directly from the sources identified medical records 
pertaining to the treatment the veteran claims he received at 
McConnell Air Force Base (AFB), Lackland AFB, Otis AFB and 
the United States Naval Hospital in Kittery, Maine; the form 
also shows that the veteran claims to have received medical 
care from the Jamaica Plain VA Medical Center.

Additional post-service medical records also should be 
obtained and associated with the claims file.  Although a 
June 1977 service medical record includes a report that the 
veteran was hospitalized in 1969 for approximately four to 
five weeks at the Davis Park VA hospital in Providence, Rhode 
Island, it appears that no effort to obtain records 
pertaining to such hospitalization has been made.  Further, 
although the veteran has reported that since 1988, he had 
received treatment for each of the disabilities for which he 
is seeking service connection at VA Medical Centers in 
Providence, Rhode Island, and Boston, Massachusetts, only 
records from the Providence VAMC, since 1989, have been 
obtained.  Accordingly, additional development in this regard 
must be undertaken.

In addition, with respect to his claim for service connection 
for left kidney hypoplasia, the veteran essentially 
challenges the RO's determination that service connection is 
not warranted for that disability because it is a congenital 
or developmental defect for which service connection is not 
available.  While the Board acknowledges that the legal 
preclusion of service connection for congenital/developmental 
disorders is correct, see 38 C.F.R. §§ 3.303(c), 4.9, 4.127, 
the Board observes that the RO has not cited to any 
independent medical authority in support of its conclusion 
that the veteran's condition is, in fact, congenital or 
developmental.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  
Furthermore, even if considered a congenital or development 
condition, the RO's decision does not reflect consideration 
of the fact that, in limited circumstances, service 
connection may be granted for in-service aggravation of such 
a condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  In this regard, the Board would 
point out that VA outpatient treatment records dated in 
October 1994 and in July 1995 reflect that the veteran was 
diagnosed as having both proteinuria and left kidney 
hypoplasia, suggesting that the veteran may have additional 
renal disability, and, in an October 1994 entry, the examiner 
indicated that the proteinuria could be secondary to the 
hypoplastic left kidney.

Finally, the RO should specifically advise the veteran that 
medical evidence of a nexus between the service and the 
currently claimed conditions is needed to support his claims.  
See 38 U.S.C.A. § 5103 (1998); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In this regard, the Board observes that, at 
his October 1996 hearing, the veteran testified that a VA 
examiner had told him that his tinnitus and bilateral hearing 
loss were attributable to acoustic trauma during a period of 
active duty for training (ACDUTRA) (transcript at 22).  
However, no such opinion to that effect is of record.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should contact all appropriate 
sources, to include the NPRC, as well the 
Department of the Air Force (Air Force), 
the Air Reserve Personnel Center, and the 
Air National Guard Center, to locate the 
veteran's outstanding service medical 
records, to include those pertaining to 
his Rhode Island National Guard service.  
The RO also should request directly from 
the hospitals indicated all records 
pertaining to treatment of the veteran 
from McConnell AFB, Lackland AFB, Otis 
AFB, and the United States Naval Hospital 
in Kittery, Maine.  All records obtained 
should be associated with the claims 
file.  If any requested records are not 
available or the search for any such 
records yield negative results, that fact 
should clearly be documented in the 
claims file.

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment of the veteran from 
the Davis Park, Jamaica Plains, Boston 
and Providence VAMCs from 1988 to 
present.  If any requested records are 
not available or the search for any such 
records yield negative results, that fact 
should clearly be documented in the 
claims file.

3.  The RO should advise the veteran of 
the necessity of submitting medical 
evidence of a nexus between service and 
the currently claimed disabilities, to 
include from the VA examiner identified 
by the veteran during at his October 1996 
hearing.

4.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claims on the basis 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law, specifically to include that 
cited to herein.  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent not previously 
cited, and addressing all issues and 
concerns that are noted in this REMAND.  

5.  If any benefits sought by the veteran 
continue to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


